DETAILED ACTION
Claims 1, 4-8, 11-15 and 18-21 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12-15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0327371 A1 to Sharma et al. in view of U.S. Pub. No. 2020/0050968 A1 to Lee et al. and further in view of U.S. Pub. No. 2014/0047242 A1 to Ukil et al.
 
As to claim 1, Sharma teaches a converged edge system comprising: 
a processor (Central Processor 302); and 
a memory unit including computer code that when executed (Mass Storage Device 217), causes the processor to: 
collect operational technology (OT) data from a plurality of OT sensors (Sensors/Sensors 409) (“...An edge computing platform with machine learning capability is provided between a local network with a plurality of sensors and a remote network. A machine learning model is created and trained in the remote network using aggregated sensor data and deployed to the edge platform. Before being deployed, the model is edge-converted ("edge-ified") to run optimally with the constrained resources of the edge device and with the same or better level of accuracy. The "edge-ified" model is adapted to operate on continuous streams of sensor data in real-time and produce inferences. The inferences can be used to determine actions to take in the local network without communication to the remote network. A closed-loop arrangement between the edge platform and remote network provides for periodically evaluating and iteratively updating the edge-based model. The edge-based model is updated without interrupting the processing of sensor stream data by defining the model as a continuous stream that flows with the sensor data streams. Multiple edge-based models communicate and are chained using a topic-based publish-subscribe infrastructure...n an implementation of one aspect of the invention, an edge computing platform is provided in a distributed network having a local network with a plurality of sensors and devices, and a remote cloud network. The edge computing platform is connected to the local network between the sensors and the remote cloud network. A remotely-developed machine learning model that has been edge-converted ("edge-ified") to execute at the edge is installed on the edge computing platform. The edge computing platform receives a first sensor data stream from a first sensor of the plurality of sensors. Without first transmitting the first sensor data stream to the remote cloud network for processing, the machine learning model operates on the first sensor data stream and produces a stream of first inferences about a first network device in real-time. A determination may be made from the inferences whether to take an action affecting the first network device...In an implementation, the machine learning model may be generated remotely in a high-level machine learning programming language such as Python, R, or Java using machine learning frameworks like XGBoost, TensorFlow, Caffe, Torch, and others. The model may then be edge-converted or "edge-ified" to specifically execute at the edge. The conversion may include first translating the model into an intermediate form such as Predictive Modeling Markup Language (PMML) for deployment. The intermediate form may then be converted into a script of analytics expressions of an expression language, such as VEL.RTM., that is adapted to operate with constrained resources on a continuous stream of data in real-time and to produce a continuous stream of inferences. The model also may be converted and optimized for execution at the edge directly from the high-level language without first translating it to an intermediate form and without converting it to a script of VEL.RTM. expressions...The sensors 409 illustrated in FIG. 4 may be, for example, a plurality of physical sensors connected in a local network or multiple interconnected local networks of an enterprise's physical operation or operations. In other example embodiments, a variety of sensors 409 may be spread among various networks over a wide area and applications of the edge platform 406 may access data from some or all of the sensors, and provide real-time responses and messages based on data and analytics derived from the sensor data. It is to be understood that throughout the description herein references to "sensors" are intended to encompass not only traditional sensors, such as pressure and temperature sensors, but also other devices, logic, and transducers that are capable of generating...The data ingestion component 421 receives multiple streams of data on multiple network interfaces at the edge layer and preferably recognizes and accepts sensor and other IoT data in accordance with various established data ingestion protocols (e.g. OPC-UA, Modbus, MQTT, DDS, and others) as well as other suitable data transfer protocols. In addition, the ingestion component should be able to incorporate custom protocol adaptors to recognize custom protocols, for example proprietary protocols defined by particular sensor manufacturers or by the owners or operators of particular local networks. Further details of the ingestion component are described below...” paragraphs 0012-0014/0068/0071); and
integrate the OT data directly to one or more machine learning (ML) platforms (machine learning frameworks like XGBoost, TensorFlow, Caffe, Torch, and others) of the converged edge system operationalizing one or more ML models using the OT data in real- time (“...An edge computing platform with machine learning capability is provided between a local network with a plurality of sensors and a remote network. A machine learning model is created and trained in the remote network using aggregated sensor data and deployed to the edge platform. Before being deployed, the model is edge-converted ("edge-ified") to run optimally with the constrained resources of the edge device and with the same or better level of accuracy. The "edge-ified" model is adapted to operate on continuous streams of sensor data in real-time and produce inferences. The inferences can be used to determine actions to take in the local network without communication to the remote network. A closed-loop arrangement between the edge platform and remote network provides for periodically evaluating and iteratively updating the edge-based model. The edge-based model is updated without interrupting the processing of sensor stream data by defining the model as a continuous stream that flows with the sensor data streams. Multiple edge-based models communicate and are chained using a topic-based publish-subscribe infrastructure...n an implementation of one aspect of the invention, an edge computing platform is provided in a distributed network having a local network with a plurality of sensors and devices, and a remote cloud network. The edge computing platform is connected to the local network between the sensors and the remote cloud network. A remotely-developed machine learning model that has been edge-converted ("edge-ified") to execute at the edge is installed on the edge computing platform. The edge computing platform receives a first sensor data stream from a first sensor of the plurality of sensors. Without first transmitting the first sensor data stream to the remote cloud network for processing, the machine learning model operates on the first sensor data stream and produces a stream of first inferences about a first network device in real-time. A determination may be made from the inferences whether to take an action affecting the first network device...In an implementation, the machine learning model may be generated remotely in a high-level machine learning programming language such as Python, R, or Java using machine learning frameworks like XGBoost, TensorFlow, Caffe, Torch, and others. The model may then be edge-converted or "edge-ified" to specifically execute at the edge. The conversion may include first translating the model into an intermediate form such as Predictive Modeling Markup Language (PMML) for deployment. The intermediate form may then be converted into a script of analytics expressions of an expression language, such as VEL.RTM., that is adapted to operate with constrained resources on a continuous stream of data in real-time and to produce a continuous stream of inferences. The model also may be converted and optimized for execution at the edge directly from the high-level language without first translating it to an intermediate form and without converting it to a script of VEL.RTM. expressions...The sensors 409 illustrated in FIG. 4 may be, for example, a plurality of physical sensors connected in a local network or multiple interconnected local networks of an enterprise's physical operation or operations. In other example embodiments, a variety of sensors 409 may be spread among various networks over a wide area and applications of the edge platform 406 may access data from some or all of the sensors, and provide real-time responses and messages based on data and analytics derived from the sensor data. It is to be understood that throughout the description herein references to "sensors" are intended to encompass not only traditional sensors, such as pressure and temperature sensors, but also other devices, logic, and transducers that are capable of generating...As examples, an application executing on an example intelligent edge platform according to the invention may monitor and analyze locally and in real-time sensor data from pumps in an industrial IIoT environment. In one example, based on the real-time analysis of the data, which may include the use of machine learning models, an application may output in real-time a predictive maintenance schedule for the pumps, or may automatically take action in the local network to redirect flow around a pump to prevent costly damage due to a cavitation or other event detected or predicted. In another example, an application may monitor a wind energy management system and may output recommendations or automatically take action to alter operating parameters to maximize power generation, extend equipment life, and apply historical analysis for accurate energy forecasting...” paragraphs 0012-0014/0068). 
Sharma does not explicitly teach transmit signals back to a device that is associated with at least one of the plurality of OT sensors or corresponding actuator, wherein the device is controlled by the signals and
integrating OT data that includes not more than one hop between the plurality of OT sensors and the one or more ML platforms, the one hop comprising a data acquisition layer to a data transmission layer to an ML layer.  
Lee teaches transmit signals back to a device (clients) that is associated with at least one of the plurality of OT sensors or corresponding actuator (dashboard interface that may enable clients to view the status of a variety of machine learning model runs), wherein the device is controlled by the signals (“...FIG. 49 is an example of a programmatic dashboard interface that may enable clients to view the status of a variety of machine learning model runs, according to at least some embodiments...After an FP proposal is approved by a client, it may be used for subsequent executions of the model (i.e., processed variables produced using the FP proposal may be used as input variables used to train the model and to make predictions using the model), potentially for many different production-mode data sets. A given client may submit several different model creation requests to the service, approve respective FP proposals for each model, and then utilize the approved models for a while. In some implementations, clients may wish to view the success rate with respect to their prediction run-time goals for various models after they are approved. FIG. 49 is an example of a programmatic dashboard interface that may enable clients to view the status of a variety of machine learning model runs, according to at least some embodiments. The dashboard may be incorporated within a web page 4901 in the depicted example, comprising a message area 4904 and respective entries for some subset or all of a client's approved models. In the depicted example, as indicated in the message area 4904, information about the models that have been run on behalf of the client during the previous 24 hours is provided. In some embodiments, the client may change the time period covered by the dashboard, e.g., by clicking on link 4908...one or more computing devices configured to: [0785] train a machine learning model to generate values of one or more output variables corresponding to respective observation records at a machine learning service of a provider network, wherein the one or more output variables include a particular output variable; [0786] generate, corresponding to one or more evaluation runs of the machine learning model performed using respective evaluation data sets, a first set of data to be displayed via an interactive graphical interface, wherein the first set of data comprises at least (a) a statistical distribution of the particular output variable, and (b) a first prediction quality metric of the machine learning model, wherein the interactive graphical interface includes a first graphical control to modify a first prediction interpretation threshold associated with the machine learning model;...determine, based at least in part on a detection of a particular client's use of the first graphical control, a target value of the first prediction interpretation threshold;...initiate a display, via the interactive graphical interface, of a change to the first prediction quality metric resulting from a selection of the target value;...in response to a request transmitted by a client via the interactive graphical interface, save the target value in a persistent repository of the machine learning service; and...utilize the saved target value to generate one or more results of a subsequent run of the machine learning model...” paragraphs 0056/0257/0784-0790).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sharma with the teaching of Lee because the teaching of Lee would improve the system of Sharma by providing a presentation of human readable processed data to user.
Ukil teaches integrating OT data that includes not more than one hop (single-hop) between the plurality of OT sensors and the one or more platforms, the one hop comprising a data acquisition layer (Sink/Sensor Nodes 103) to a data transmission layer (Server/Aggregator Node 102) to the platforms (“...The invention generally relates to the field of data aggregation in a flat wireless sensor network. More particularly, the invention relates to a method and system for privacy preservation during aggregation of data collected by various sensor nodes in a single-hop non-hierarchical wireless sensor network...Wireless sensor networks (WSN) have been used today in various applications such as tracking safety of the residential buildings, vehicle tracking, wildlife tracking and environmental surveillance etc. Thus, wireless sensor networks are gaining worldwide popularity and have been deployed in various environments including offices, homes and hostile areas....In an embodiment of the present invention, as shown in the FIG. 1, the system 100, includes three types of nodes in the wireless sensor network including base station (BS) 101, server/aggregator node 102 and sink/sensor nodes 103-1, 103-2, 103-3 . . . 103-N. The server/aggregator node 102 performs the function of data aggregation and further processing of the aggregated data and then to send the result to the BS 101. The server node 102 has connection with N number of sink/sensor nodes 103-1 . . . 103-N which are connected to the server node 102 through wireless links d (1), d (2), d (3) . . . d (N). It is assumed that no peer-to-peer communication exists between the sink/sensor nodes in the single-hop wireless sensor network (WSN) 100 shown in FIG. 1. The single WSN 100 is considered as a sub-set of a big multi-hop WSN, but for the sake of simplicity, the single-hop WSN is assumed for the descriptive purpose...FIG. 2 (a), (b) and (c) shows block diagrams depicting the formation of efficient self-adaptive clusters in the single-hop wireless sensor network. In order to provide scalability of the system, secure communication between the nodes and minimum probability of privacy disclosure, an efficient cluster formation is required. This cluster formation helps in providing security of sink to sink communication, which eventually leads to successful implementation of the privacy preservation algorithm without direct sink to sink communication. These sink nodes collect data and send it to the server. The cluster formation algorithm is as follows:” paragraphs 0001/0002/0039/0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sharma and Lee with the teaching of Lee because the teaching of Lee would improve the system of Sharma and Lee by providing a mechanism for securely aggregating data in a non-hierarchical (single-hop) wireless network to allow for minimal or optimal consumption of energy during data acquisition and transfer.

As to claim 5, Sharma teaches the converged edge system of claim 1, wherein the integration of the OT data directly to the one or more ML platforms of the converged edge system installs a messaging protocolSMRH:4845-4231-7759.7-- 27 --P A T E N TDocket No. 90859822(61CT-314778) directly onto the converged system's operating system or virtualized via a container to implement the messaging protocol (“...The components of the data ingestion layer 512 include protocol agents or brokers 520 that are connected to sensors or devices 523 that generate data, for example sensors and devices in a local network or interconnected local networks, or a combination, in an IoT environment. The data ingestion layer is implemented with a plurality of lightweight, high-availability agents or brokers in such a way that a single point of failure is avoided. The agents collect or ingest data from the sensors over a plurality of network connections via one or more protocols from respective protocol servers. The agents can function as clients or brokers for protocols such as, among others, MQTT, OPC UA, Modbus, and DDS. The agents also ingest audio data in various protocols including MP3, WAV, WMA, and OGG, and video data in various protocols including MP4, MPEG, MPEG4, and MOV. Ingestion of audio and video data may be from live streaming sources or prerecorded files. The data provided or output by the sensors or other network devices, or a combination, is typically a binary data stream. The transmission or delivery of this data from the sensors to the agents can be by push or pull methods...MQTT (previously MQ Telemetry Transport) is an ISO standard publish-subscribe-based "lightweight" messaging protocol for use on top of the TCP/IP protocol. Alternative protocols that may be used include the Advanced Message Queuing Protocol, the IETF Constrained Application Protocol, XIVIPP, and Web Application Messaging Protocol (WAMP), as well as those identified above and others known to those skilled in the art...” paragraphs 0088/0090).  

As to claim 6. Sharma teaches the converged edge system of claim 5, wherein the messaging protocol includes MQ Telemetry Transport (MQTT) or Advanced Message Queuing Protocol (AMQP) (“...The components of the data ingestion layer 512 include protocol agents or brokers 520 that are connected to sensors or devices 523 that generate data, for example sensors and devices in a local network or interconnected local networks, or a combination, in an IoT environment. The data ingestion layer is implemented with a plurality of lightweight, high-availability agents or brokers in such a way that a single point of failure is avoided. The agents collect or ingest data from the sensors over a plurality of network connections via one or more protocols from respective protocol servers. The agents can function as clients or brokers for protocols such as, among others, MQTT, OPC UA, Modbus, and DDS. The agents also ingest audio data in various protocols including MP3, WAV, WMA, and OGG, and video data in various protocols including MP4, MPEG, MPEG4, and MOV. Ingestion of audio and video data may be from live streaming sources or prerecorded files. The data provided or output by the sensors or other network devices, or a combination, is typically a binary data stream. The transmission or delivery of this data from the sensors to the agents can be by push or pull methods...MQTT (previously MQ Telemetry Transport) is an ISO standard publish-subscribe-based "lightweight" messaging protocol for use on top of the TCP/IP protocol. Alternative protocols that may be used include the Advanced Message Queuing Protocol, the IETF Constrained Application Protocol, XIVIPP, and Web Application Messaging Protocol (WAMP), as well as those identified above and others known to those skilled in the art...” paragraphs 0088/0090).  
  
As to claim 7, Sharma teaches the converged edge system of claim 1, wherein the integration of the OT data directly to one or more ML platforms running on the converged edge system sends the OT data directly from a messaging broker or native API to one or more ML platforms using a native protocol of one or more ML platforms (“...The components of the data ingestion layer 512 include protocol agents or brokers 520 that are connected to sensors or devices 523 that generate data, for example sensors and devices in a local network or interconnected local networks, or a combination, in an IoT environment. The data ingestion layer is implemented with a plurality of lightweight, high-availability agents or brokers in such a way that a single point of failure is avoided. The agents collect or ingest data from the sensors over a plurality of network connections via one or more protocols from respective protocol servers. The agents can function as clients or brokers for protocols such as, among others, MQTT, OPC UA, Modbus, and DDS. The agents also ingest audio data in various protocols including MP3, WAV, WMA, and OGG, and video data in various protocols including MP4, MPEG, MPEG4, and MOV. Ingestion of audio and video data may be from live streaming sources or prerecorded files. The data provided or output by the sensors or other network devices, or a combination, is typically a binary data stream. The transmission or delivery of this data from the sensors to the agents can be by push or pull methods...” paragraph 0088).  

As to claims 8 and 15, see the rejection of claim 1 above.

As to claims 12 and 19, see the rejection of claim 5 above.

As to claims 13 and 20, see the rejection of claim 6 above.

As to claims 14 and 21, see the rejection of claim 7 above.


Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0327371 A1 to Sharma et al. in view of U.S. Pub. No. 2020/0050968 A1 to Lee et al. a. and further in view of U.S. Pub. No. 2014/0047242 A1 to Ukil et al. as applied to claims 1, 8 and 15 above, and further in view of U.S. Pub. No. 2019/0265971 A1 to Behzadi et al.

As to claim 4, Sharma as modified by Lee and Ukil teaches the converged edge system of claim 1, however it is silent with reference to wherein the integration of the OT data directly to the one or more ML platforms of the converged edge system incorporates RESTful API calls made directly from an interface flow editor implemented on the converged edge system.  
Behzadi teaches wherein the integration of the OT data directly to the one or more ML platforms of the converged edge system incorporates RESTful API calls (REST API) made directly from an interface flow editor implemented on the converged edge system (“...Once the canonical types and canonical transformations are defined and deployed, the integration component 202 and data services component 204 support technologies and integration patterns that can be used to deliver data to the platform for loading into data sources. For example, the integration component 202 and/or the data services component 204 may support one or more of the following integration patterns: a REST API, a secure FTP, and java message service. REST APIs may provide programmatic access to read and write data to a platform, such as the system 200 of FIG. 2. In addition to invoking application functions, canonical messages can be integrated and transformed via REST calls. In order to import canonical messages into the system, a body of a message may be posted to a uniform resource locator (URL) for a canonical type... The data may be published to an external or third party system, or be capable of providing them upon request with response times compatible with interactive web applications. The system 1600 may provide a set of REST APIs that enable third party applications to query and access data by sensor, concentrator, time window, and data/measurement type. The REST API may support advanced modes or authentication such as OAuth 2.0 and token based authentication...” paragraphs 0208/0347/0565/claim 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sharma, Lee and Ukil with the teaching of Behzadi because the teaching of Behzadi would improve the system of Sharma, Lee and Ukil by providing an application programming interface (API or web API) that conforms to the constraints of REST architectural style and allows for interaction with RESTful web services.

As to claims 11 and 18, see the rejection of claim 4 above.



 
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-8, 11-15 and 18-21 have been considered but are moot because the new ground of rejection relies on additional reference not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
NOTE: The Examiner is aware that the prior rejection included objection of claims 3, 10 and 17 and that Applicants amended accordingly. The Examiner however (during update search) discovered additional prior art that meets/reads on the allowable subject matter hence this rejection. The Examiner is still open to reaching an agreement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194